Citation Nr: 1511772	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  00-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability, as secondary to the service-connected left knee or left ankle disability. 

2. Entitlement to a higher disability rating for post-operative residuals of a left knee injury (hereinafter "left knee disability") for the period beginning on August 12, 2010.  

3. Entitlement to an initial evaluation in excess of 10 percent for right knee tricompartmental degenerative joint disease.  

4. Entitlement to a total disability rating on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 1998 rating decision, the RO continued a 10 percent disability for the left knee, reopened and denied service connection for a low back disability, and denied a TDIU.  The Veteran perfected a timely appeal as to those determinations.  

This case was previously remanded in October 2007 for the purposes of scheduling the Veteran for a Travel Board hearing and further development of the record.  The Veteran thereafter requested that the Board hearing be rescheduled.  RO letters of January and February 2009.  The Veteran, however, did not report for the hearing and did not offer cause as to his absence.  Hence, his request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(e)(2014). 

In a June 2009 decision, the Board reopened the claim of service connection for a back disability and remanded it to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The Board also remanded the increased rating claim pertaining to the left knee additional development.  

In an April 2012 decision, the Board denied an increased disability rating for the left ankle, and denied a disability rating higher than 10 percent for post-operative residuals of a left knee injury for the period prior to August 12, 2010.  The Board also granted a separate 10 percent evaluation for left knee lateral instability associated with the left knee post-operative residuals, effective May 8, 1998.  The issues pertaining to entitlement to service connection for a right knee disability, entitlement to a higher disability rating for the left knee disability for the period beginning on August 12, 2010, entitlement to service connection for a back disorder, and entitlement to TDIU were remanded for further development of the record.  

[The pertine nt procedural history pertaining to the left knee disability and an increased rating for such for the period from August 12, 2010, is outlined extensively in the remand portion below.]

In May 2013, the RO granted service connection for a right knee disability (degenerative joint disease); as this represents a full grant of benefits sought on appeal, this issue is no longer before the Board. 

After certification of the appeal, the Veteran submitted additional evidence to the Board, consisting of a Statement in Support of Claim (VA form 21-4138) dated July 9, 2013 received by the Board on July 19, 2013, and an Application for Increased Compensation Based on Unemployability (VA form 21-8940), along with a letter from the Veteran waiving his right to submit additional evidence for consideration by the RO.  In January 2015 Appellant's Post-Remand Brief, the Veteran's accredited representative likewise waived the right to have the additional evidence referred to the AOJ for review and preparation of an SSOC as provided under 38 C.F.R. § 20.1304. 

The issues of entitlement to a higher rating for post-operative residuals of a left knee injury, entitlement to an initial evaluation in excess of 10 percent for right knee tricompartmental degenerative joint disease, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

A back disability, to include arthritis of the lumbar spine, was not shown in service or within a year of service discharge in August 1974, and the preponderance of the evidence fails to establish an etiological link between a back disability and active service, or that a back disability was caused or permanently aggravated by his service-connected left knee or ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as causally related to or aggravated by the service-connected left knee and left ankle disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The initial adjudication in this matter preceded the enactment of the VCAA.  In Pelegrini, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  The original posture of the claim (when filed in 1998) was a request to reopen the previously denied claim for a low back disability.  In June 2009, the Board reopened the claim for lumbar spine disability and remanded the matter for further development, to include VCAA notice.  The Board again remanded the claim for additional development and proper remand notice in April 2012.  The record shows that in a June 2012 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, to include on a secondary basis.  The Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

While he did not receive complete notice prior to the initial rating decision, the June 2012 letter provided certain essential notice prior to the readjudication of his claim under a merits analysis. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).  This letter also informed the Veteran of disability rating and effective date criteria.  Supplemental statements of the case dated in March 2011 and July 2013 readjudicated the matter de novo after the Veteran and his representative responded and further development was completed.  Consequently, he is not prejudiced by any technical notice deficiency, including in timing that may have occurred earlier in the process nor is it so alleged. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

VA has obtained the Veteran's service records, relevant VA medical records, private treatment records, and records from the Social Security Administration, and has assisted the Veteran in obtaining evidence (including private treatment records from Tift Regional Medical Center and contained in VBMS), afforded the Veteran physical examinations, and obtained medical opinions, to include a VHA expert medical opinion, as to the etiology of his back disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA and VHA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met. 38 C.F.R. § 3.159(c)(4). 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 3.303(a) (2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Secondary service connection may also be established for a disorder which is caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310(c) (2014); see Allen v. Brown, 8 Vet. App. 374 (1995).

A Low Back Disability

The Veteran primarily contends that his low back disability is secondary to his service-connected left knee and/or left ankle conditions.  Service connection has been in effect for post-operative residuals of a left knee injury since August 1974, and for residuals of a fracture/sprain of the left ankle since October 1986..  However, the Board will discuss all theories of entitlement in determining whether service connection for a back disability is warranted. 

As an initial matter, the Veteran has current diagnoses of lumbar spondylosis (see May 2013 VA spine examination), lumbar stenosis (see May 2009 VA treatment record), and degenerative disc disease (DDD) of the lumbar spine (see September 1997 VA treatment records; see also VA x-ray reports of November 2007 and December 2009). 

Again, the Veteran does not contend, nor does the evidence of record show that any currently diagnosed low back disability is the direct result of injury/disease incurred service.  In this regard, service treatment records (STRs) are silent as to complaints, treatment, or diagnoses pertaining to the back.  The first post-service treatment/complaints for the low back are not shown until approximately 1995, at which time the Veteran reported that his back pain began in June 1994 when his left knee gave way and he fell. See August 1995 VA medical record.  Notably, this was more than 20 years after his 1974 separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

The Board notes that the May 2013 VA spine examiner offered an unsolicited negative nexus opinion (with addendum) for direct service connection; she specifically opined that the claimed back disability was not related to service, but rather was the result of age-related changes of the spine with clinical onset in 1994 and progression of the condition since that time.  To the extent that such (unsolicited) opinion has been offered with respect to the issue of nexus/direct service connection, the Board finds it to be highly probative since it was rendered after a complete review of the claims file, examination of the Veteran and consideration of his reported history, and it was supported by rationale, including the citation of medical literature. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In sum, there is no competent, credible, and probative lay or medical evidence linking any of the Veteran's current low back disabilities to service; in fact, the only probative medical evidence of record preponderates against such a finding.  

Accordingly, service connection for a low back disability is not warranted pursuant to the provisions set forth under 38 C.F.R. § 3.303(a). 

Based on the fact-pattern outlined above, it also follows that service connection for lumbar degenerative disc disease (arthritis) based on continuity of symptomatology is not warranted in this case. 38 C.F.R. § 3.303(b).  Although arthritis is a "chronic disease," and therefore subject to the provisions set forth under 38 C.F.R. § 3.303(b), none of the evidence of record, to include the Veteran's own lay statements, suggests that arthritis/DDD of the lumbar spine was chronic during active service, or that the symptoms of such were continuous since service.  Indeed, the Veteran has made no assertions of continuous back symptomatology during/since service, and the medical evidence which first documents back symptoms in approximately 1995, likewise fails to show any such chronicity/continuity. 

The Board also finds that the Veteran's lumbar degenerative disc disease was not manifest to a compensable degree within one year of separation from service in 1974.  The preponderance of the competent, credible evidence demonstrates that the Veteran had no symptomatology of the low back between 1974 and approximately 1995; arthritis of the lumbar spine is first documented by x-ray/MRI in August 1995.  The Board therefore concludes that service connection on a presumptive basis following the 1974 separation from service is not warranted. 38 C.F.R. § 3.307(a). 

In light of the foregoing, the Board concludes that the criteria for service connection for a low back disability based on direct incurrence, chronicity and/or continuity of symptomatology, or compensable manifestations within one year of service separation are not met. 38 C.F.R. §§ 3.303(a), 3.303(b), 3.307(a).

The Board will now address whether service connection for any low back disability is warranted on a secondary basis.  38 C.F.R. § 3.310.  As noted, the Veteran has already satisfied the current disability requirement; he is also service-connected for left knee and left ankle disabilities - namely, post-operative residuals of a left knee injury and residuals of a fracture and sprain of the left ankle. 

Thus, the remaining question for consideration here is whether the low back disability is caused or aggravated by the service-connected left knee or left ankle disability.  The Board has obtained two medical opinions addressing this matter - an October 2011 VHA orthopedic expert medical opinion and a May 2013 VA addendum medical opinion.  Notably, both medical opinions are against the claim for secondary service connection. 

Specifically, the October 2011 VHA expert opined that the Veteran's back disabilities/DJD were neither proximately related to, nor aggravated by his left knee or left ankle disability.  The VHA expert reasoned that the lumbar CT/MRI in 1995 after his fall revealed chronic degenerative lumbar spondylosis that has gradually worsened with age as expected, but no acute injuries (i.e., no fracture or acute herniation) were shown.  The VHA expert further reasoned that his lumbar spondylosis was "normal, age-related degenerative changes that gradually worsen with age and are unrelated to any specific injury or occupation and certainly unrelated to any lower extremity knee or ankle injury."  

The May 2013 VA medical examiner likewise concluded that the claimed back disability was "less likely than not due to or the result of" the Veteran's service-connected left knee disability.  The examiner reasoned that the back condition was related to age-related changes of the lumbar spine with clinical documentation of onset in 1994 and progression of the condition since that time.  In support of her opinion, the examiner noted her thorough review of the claims file and included excerpts from medical articles concerning degenerative disc disease. 

The Board finds the VHA expert opinion and VA medical opinion to be highly probative as to the issue of causation/aggravation in this case.  The VHA medical expert is a Staff Physician in the Orthopedics Section of Surgery Service at a VA facility, who provided an adequate rationale based on review of the claims file and the Veteran's medical history. Nieves, supra.  Both examiners reviewed service treatment records and post-service private records and VA records.  Between the VHA medical expert and the VA medical examiner, all theories advance by the Veteran were addressed.  There are no other medical opinions of record which contradict the conclusions provided by the VHA expert and VA medical examiner.  For these reasons, the VHA and VA medical opinions are the most probative evidence of record with respect to the issue of secondary service connection. 

In light of the foregoing, the Board concludes that the criteria for service connection for a low back disability based causation or aggravation by a service-connected disability (specifically, a left knee or left ankle disability) are not met. 38 C.F.R. §§ 3.310.  In so finding, the Board notes that the Veteran is service-connected for other disabilities, including a right knee disability; however, the Veteran has not asserted, and the record does not otherwise suggest that a back disability is secondary to any other service-connected conditions.  In other words, there is no competent evidence, medical or otherwise, that relates the claimed back disability to any other service-connected disability (outside of those discussed above).  

The Board acknowledges the Veteran's assertions that his back disability is the result of the service-connected left knee/ankle disability.  However, the Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  Accordingly, he is a lay witness. 38 C.F.R. § 3.159(a).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds the diagnoses of DDD or arthritis, spondylosis, and stenosis of the lumbar spine are outside the Veteran's competency to diagnose.  Accordingly, his statements concerning etiology are accorded insufficient weight to weigh against the VHA expert's and VA examiner's opinions.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's low back claim regardless of the theory of entitlement.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a back disability, to include as secondary to the service-connected left knee disability, is denied. 


REMAND

Increased Rating - Left Knee

With respect to disability ratings for the left knee, by way of history, the Veteran sustained a left knee injury in-service for which treatment included surgery.  A January 1975 rating decision granted service connection for post-menisectomy residuals and assigned a 10 percent rating under Diagnostic Code (DC) 5259 (cartilage, semilunar, removal of, symptomatic), effective in August 1974.  VA received the Veteran's claim for an increased rating in April 1998.  The October 1998 rating decision, which is the subject of the current appeal, continued the 10 percent rating.  

Thereafter, in March 2011, the AMC/RO issued a supplemental statement of the case (SSOC), the narrative of which denied an increased rating for the left knee disability.  However, in a March 2011, the AMC/RO issued a rating decision (contained only in the Veteran's Virtual VA claims file at that time) and granted an increased disability rating, from 10 to 20 percent, for the post-operative residuals of a left knee injury, effective August 12, 2010.  The narrative of the rating decision explained that a higher evaluation of 30 percent was not warranted without a showing of severe subluxation or lateral instability of the knee.  The accompanying code sheet reflects that the RO assigned the 20 percent rating under DC 5299-5257, which, in part (and by analogy), contemplates instability/subluxation of the knee.  

As noted above, in April 2012, the Board denied a rating in excess of 10 percent for the post-operative limitation of motion residuals of a left knee injury for the period prior to August 12, 2010, but also granted a separate 10 percent evaluation for the post-operative instability residuals of a left knee injury, effective May 8, 1998.  The Board also remanded the issue of entitlement to a higher rating for post-operative residuals of a left knee injury for the period beginning August 12, 2010, with instructions to the AMC as follows: (a) the AMC shall note the Board's decision for the period prior to August 12, 2010, and ensure the documentation reflects the correct ratings for the Veteran's disabilities; (b) the AMC will also accurately reflect whether any increased rating allowed for the left knee is for the limitation of motion residuals or the instability residuals; and (c) the AMC should readjudicate the issue of entitlement to an increased rating for the left knee disability for the period beginning on August 12, 2010. (Emphasis added). 

The AMC/RO implemented the Board's grant of a separate 10 percent rating in an April 2012 rating decision.  The accompanying code sheet shows that the RO assigned the separate 10 percent rating pursuant to DC 5257, effective May 8, 1998.  

The record also reflects that the AMC/RO printed out and associated with the claims file a copy of the March 2011 rating decision that granted an increase of 20 percent, effective August 12, 2010, under DC 5299-5257.  

However, none of the other development requested by the Board (noted above) was accomplished by the AMC/RO.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  

The Board additionally notes that the Veteran received post-remand VCAA/development letters in July 2012, January 2013, and March 2013, all of which erroneously identified the issue on appeal as "entitlement to a disability rating higher that [sic] 10 percent for the postoperative residuals of a left knee injury for the period prior to August 12, 2010." (Emphasis added), while other post-remand letters sent to the Veteran in June 2012 and January 2013 addressed the issue on appeal as "entitlement to a rating higher that [sic] 10 percent for the post-operative residuals of a left knee injury for the period beginning on August 12, 2010." (Emphasis added).  

Again, based on the Board's actions in the April 2012 decision/remand, as well as the AMC/RO's March 2011 rating decision, the remaining issue on appeal with respect to the left knee is whether a higher rating is warranted for the period beginning on August 12, 2010.  The AMC/RO has yet to address this issue as directed by the Board in April 2012.  Indeed, despite the aforementioned post-remand development letters informing the Veteran that the claim was still being developed, the RO never readjudicated the issue.  The July 2013 SSOC only addressed the issues pertaining to service connection for a back condition and TDIU.  

Of note, the Veteran underwent a VA leg/knee examination in May 2013 which specifically outlines clinical findings pertaining to the left knee (range of motion, instability, etc.); the electronic record also includes relevant VA clinical records showing ongoing treatment for the left knee throughout 2013.  The Veteran has not waived initial AOJ consideration of this new medical evidence. 38 C.F.R. § 20.1304(c) (2014).

Accordingly, for the reasons discussed above, the issue of entitlement to a higher rating for post-operative residuals of a left knee injury for the period beginning August 12, 2010, must be remanded for further development as indicated below. 

TDIU

The Veteran is basing his claim for a TDIU, in part, on interference with employability caused by his service-connected left knee disability.  As such, the Board finds that the claim for a TDIU is inextricably intertwined therewith and must be deferred pending adjudication of the Veteran's claim for an increased evaluation. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Manlincon 

As noted in the introduction portion of this decision/remand, in May 2013, the AMC/RO granted service connection for right knee tricompartmental degenerative joint disease and assigned a 10 percent evaluation, effective April 13, 2004.  In an October 2013 Notice of Disagreement, the Veteran specifically disagreed with the disability evaluation assigned for the right knee disability.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.


Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records for the period from February 2013 to the present.  All records obtained should be associated with the claims file. 

2. Ask the Veteran whether there are any outstanding private treatment records pertinent to the remaining claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

3. Thereafter, the AMC shall note the Board's April 2012 decision for the period prior to August 12, 2010, and ensure the documentation reflects the correct ratings for the Veteran's disabilities.  

The AMC will also accurately reflect whether any increased rating allowed for the left knee is for the LOM residuals or the instability residuals.  

As the records stands, the most current code sheet of record reflects that the Veteran is in receipt two ratings for his left knee disability - one for "post-operative residuals, left knee injury," rated as 10 percent disabling for the period prior to August 12, 2010, and 20 percent disabling thereafter under DC 5299-5257; and one for "left knee instability, " rated as 10 percent disabling for the period beginning May 8, 1998 under DC 5257.

Notably, code sheets dated prior to the RO's grant of a higher 20 percent rating under DC 5299-5257 (see March 2011 rating decision), reflect that the Veteran was previously in receipt of a 10 percent rating for post-operative residuals under DC 5299-5259. See, e.g., December 2010 Rating Decision. 

In light of the RO's actions in the March 2011 rating decision, as well as the Board's actions in April 2012, the AMC must ensure the documentation reflects the correct ratings for the Veteran's disabilities.  

4. Issue a SOC pertaining to entitlement to an initial rating in excess of 10 percent for tricompartmental degenerative joint disease of the right knee.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.

5. Thereafter, re-adjudicate the claims of entitlement to an increased rating for the left knee disability for the period beginning on August 12, 2010; and entitlement to a TDIU.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC that accurately reflects all actions of the AMC and a review of all evidence added to the record since the July 2013.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


